DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment received on 3 June 2022.  Claims 1, 3-5, 7-11, 14 and 15 have been amended.  Claims 16-20 have been added.  Claims 1-20 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach analyze flow rate and/or volume measurements from the flow sensor to determine if a reference profile is violated, and if the reference profile is violated, disconnect the consumption site from the distribution network by closing the valve- wherein the reference profile is violated if, prior to the flow rate being below a minimum flow rate limit, at least one of the following occurs: the flow rate exceeds a maximum flow rate limit, a volume delivered after reconnecting the consumption site exceeds a maximum volume, or a time limit is exceeded.
As per claim 17, the prior art of record taken alone or in combination fails to teach analyze flow rate and/or volume measurements from the flow sensor to determine if a reference profile is violated, and if the reference profile is violated, disconnect the consumption site from the distribution network by closing the valve; wherein the reference profile comprises a minimum flow rate limit divided into a first time period and one or more subsequent time periods, and wherein the minimum flow rate limit is zero in the first time period.
As per claim 19, the prior art of record taken alone or in combination fails to teach connect the consumption site to the distribution network by operating the actuator to only partially open the valve until the flowrate becomes lower than a minimum flow rate limit, analyze flow rate and/or volume measurements from the flow sensor to determine if a reference profile is violated, and if the reference profile is violated, disconnect the consumption site from the distribution network by closing the valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The replacement drawing was received on 3 June 2022.  This drawing is acceptable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        17 June 2022